Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In summary, claims 43, 45-48, 50 are allowed. 
Claims 1-42, 44, 49, 51-71 had been previously canceled by applicant. 

Reasons for allowance: 
The amendments of claim 50 on 12/9/2021 by applicant overcame all the previous rejections by the examiner.  
Claims 43, 45-48 were allowed in the office action of 8/26/2021. 
Prior art does not teach any polypeptide sequence at least 90% identical to SEQ ID NO: 160.  
In addition, applicant demonstrated that SEQ ID NO: 160, and multiple sequences having at least 90% sequence identity to SEQ ID NO: 160, have insecticidal activities (Example 5, Tables 3-6). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday-Friday EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Acting SPE, Art Unit 1663